                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  RANDY JOHNSON,                                  :
                                                  :
                       Petitioner,                :          CIVIL ACTION
                v.                                :
                                                  :          NO. 17-5318
                                                  :
  SUPERINTENDENT OVERMAYER, et                    :
  al.,                                            :
                                                  :
                       Respondents.

                                           ORDER

       AND NOW, this ____24th____ day of June 2021, upon careful and independent

consideration of the Petition for Writ of Habeas Corpus (ECF 1) and the Government’s Response

in Opposition (ECF 18), and after review of the Report and Recommendation of United States

Magistrate Judge Henry S. Perkin dated November 25, 2020 (ECF 19), IT IS HEREBY

ORDERED AND DECREED that:

          1. The Report and Recommendation of Magistrate Judge Henry S. Perkin is

              APPROVED and ADOPTED;

          2. The Petition for Writ of Habeas Corpus is DENIED;

          3. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(A).




                                                          BY THE COURT:

                                                          /s/ Petrese B. Tucker

                                                          ____________________________
                                                          Hon. Petrese B. Tucker, U.S.D.J.
